DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states the limitations of:   a)-  “at least one first receiving chamber”,
b)-  “at least one water soluble film surrounding this first receiving chamber”.  The way that these limitations are stated (constructed) its meaning is indicative of the fact that the “receiving chamber”, and the “water soluble film” are in fact two different entity wherein the material of chamber is not known. The question arises that : what is the material of chamber which is later surrounded by a water-soluble film ?  Is it another water-soluble material, since the whole pouch must dissolve in water during laundry process, or it is made from different material ?   Applicant is required to correct these ambiguities.  For the sake of examination, it is assumed that the instantly claimed water-soluble film is actually made into a pouch which is the same as the chamber itself. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4 and 8-14 are rejected under 35 U.S.C.  102(a)(1) as being anticipated by Keuleers et al. (US 2017/0226447 A1). 
Regarding claims 1-4, 11-12, 13-14 and 9,  Keuleers teaches a unit dose (pouches composition; a chambered) laundry detergent comprising; a, b, c) water-soluble film (material of instant chamber(s)); [23],  i)- surfactants of anionic and nonionic (in a ratio of anionic/nonionic =5/1 to 15/1) including 30-43 w.% anionic, and as result of the given ratio above 2.9-8.6 w.% nonionic one; [37-38] thus total of 33-53% surfactants,  ii)- fatty acid in the amount of 3-10 w.%; [39],  ii)-  a divalent cation such as MgCl2 in the amount of 0.3 w.%; [94],  iv)-  solvents such as dipropylene glycol and 1,2 propanediol in amounts of 5-25 w.%; [34, 95],  and water in the amount of 5-12%; [40] with total solvent amount of 10-37% (sufficient for anticipation), d)-  which is surrounded by (or made of) a water-soluble film (2nd compartment) side by side or superposed that can contain a second washing agent different than the first one; [24-28],
       Regarding claims 8 and 10,  Keuleers teaches dyes; [58], and a method for cleaning textile wherein the portion unit, or pouched (a multichambered) detergent composition is introduced into washing liquor; [88-89].                              


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Keuleers et al. (US 2017/0226447 A1) as applied to claim 1, and further in view of Tippetts et al. (US 2010/0041577 A1).
Regarding claims 5-7 and 15,  Keuleers does not teach the higher amounts of divalent ion.  However, the analogous art of Tippetts teaches this ion in the range of 0.5-6 w.%; [28, 32].  Tippet teaches monovalent salts of alkali elements such as Na and K as well; [28].  At the time before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to add the salts of Tippetts to Keuleers’ composition with the motivation of improving dispersion of detergents in cold water.  Also, magnesium salt is known to hinder encrustation problems due to washing in hard water. Regarding the higher amounts of nonionic surfactant note that Tippetts teaches the claimed values such as 25-60 w.%; [26-32].  
With respect to the type of nonionic co-surfactant surfactant, note that Keuleers teaches C8-C20 alcohol alkoxylate with EO= 1-10; [53,55], which would have been obvious to add it to Keuleers’ composition with the motivation of enhancing grease removing properties and hard water resistance for laundry composition during the washing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

I)-	Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of commonly assigned  copending Application No. 16/937,178 in view of Keuleers et al. (US 2017/0226447 A1). 
Claims 1-3 and 5 correspond to claim 1 of 16/937178 wherein the detergent components (i, ii, iii, iv) of “178” are either identical or have a major overlapping range.  The “178” does not teach the instantly claimed limitations of:  a)-  “at least one first receiving chamber”, (b), “water-soluble film surrounding this first receiving chamber” c)- “at least one first flowable washing chamber……………………………., based on the total weight thereof”,  and d)- “at least one second receiving chamber which is surrounded by a water-soluble film and is filled with a second washing agent preparation which differs from the first flowable washing agent preparation………..”.  
However, the prior art of Keuleers teaches the above limitation(s) identically; [8, 23-28].  At the time before the effective filing date of invention it would have been obvious to utilize the water-soluble pouch (a chamber made of water-soluble film) of Keuleers for “178” detergent composition with the motivation of being able to provide the detergent composition in unit dose form as provided by manufacturers and preferred by consumers with many advantages when needed in variety of applications.
Claim 4 corresponds to claim 4 of “178” which are identical in scope.
Claim 5 corresponds to claim 1 of “178” which are identical in scope and have a major overlap on the corresponding concentrations (i-iv).
Claims 6-7 and 15 correspond to claim 8 of “178” which are identical in scope with overlap on the amounts of corresponding ingredients.
Claims 8-9 correspond to claim 1 of “178” in view of Keuleers which teaches the colorant oy dye in the washing agent preparation; [58].  Keuleers further teaches the 
Geometric construct/arrangement of receiving chambers; [24-28].
Claims 10-14 correspond to claims 10-14 of “178” which are identical in scope with overlap on the amounts of corresponding ingredients.

II)-	Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of commonly assigned copending Application No. 16/937,291 in view of Keuleers et al. (US 2017/0226447 A1). 
Claims 1-3 and 8-10 correspond to claim 1 of “291” in view of Keuleers.  Claims 1-3 and 5 correspond to claim 1 of 16/937291 wherein the detergent components (i, ii, iii, iv) of “178” are either identical or have a major overlapping range.  The “178” does not teach the instantly claimed limitations of:  a)-  “at least one first receiving chamber”, (b), “water-soluble film surrounding this first receiving chamber” c)- “at least one first flowable washing chamber……………………………., based on the total weight thereof”,  and d)- “at least one second receiving chamber which is surrounded by a water-soluble film and is filled with a second washing agent preparation which differs from the first flowable washing agent preparation………..”.  
However, the prior art of Keuleers teaches the above limitation(s) identically; [8, 23-28].  It also teaches (instant claim 8) the colorant or dye; [58]. At the time before the effective filing date of invention it would have been obvious to utilize the water-soluble pouch (a chamber made of water-soluble film) of Keuleers for “291” detergent composition with the motivation of being able to provide the detergent composition in unit dose form as provided by manufacturers and preferred by consumers with many advantages when needed in variety of applications.
	Claim 4 corresponds to claim 4 of “291” which are identical in scope.
	Claim 6 corresponds to claim 8 of “291” which are identical in scope.
Claim 7 and 15 correspond to claim 18 and 20 of “291” which are similar in scope.
Claims 10-14 correspond to claims 10-14 of “291” which are identical in scope with overlap on the amounts of corresponding ingredients.

III)-	Claims 1-3, 8 and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of commonly assigned copending Application No. 16937103 in view of Keuleers et al. (US 2017/0226447 A1). 
Claim 1 corresponds to claim 1 of “103” in view of Keuleers.  Claims 1 correspond to claim 1 of 16/937103 wherein the detergent components (i, ii, iii, iv) of “103” are either identical or have a major overlapping range.  The “103” does not teach the instantly claimed limitations of:  a)-  “at least one first receiving chamber”, (b), “water-soluble film surrounding this first receiving chamber” c)- “at least one first flowable washing chamber……………………………., based on the total weight thereof”,  and d)- “at least one second receiving chamber which is surrounded by a water-soluble film and is filled with a second washing agent preparation which differs from the first flowable washing agent preparation………..”.  
However, the prior art of Keuleers teaches the above limitation(s) identically; [8, 23-28].  It also teaches (instant claim 8) the colorant or dye; [58]. At the time before the effective filing date of invention it would have been obvious to utilize the water-soluble pouch (a chamber made of water-soluble film) of Keuleers for “103” detergent composition with the motivation of being able to provide the detergent composition in unit dose form as provided by manufacturers and preferred by consumers with many advantages when needed in variety of applications.
Claim 3 and 11-12 corresponds to claims 6 and 11 of “103” which are identical in scope.
Claim 4 corresponds to claims 7 and 12-13 of “103” which are identical in scope.
Claim 5-6 corresponds to claims 1 and 17 of “103” which are identical in scope.

IV)-	Claims 1-3, 5-8, 11-12 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of commonly assigned copending Application No. 16/936,956 in view of Keuleers et al. (US 2017/0226447 A1). 
Claim 1 corresponds to claim 1 of “956” in view of Keuleers.  Claims 1 correspond to claim 1 of 16/936,956 wherein the detergent components (I, ii, iii, iv) of “956” are either identical or have a major overlapping range.  The “956” does not teach the instantly claimed limitations of:  a)-  “at least one first receiving chamber”, (b), “water-soluble film surrounding this first receiving chamber” c)- “at least one first flowable washing chamber……………………………., based on the total weight thereof”,  and d)- “at least one second receiving chamber which is surrounded by a water-soluble film and is filled with a second washing agent preparation which differs from the first flowable washing agent preparation………..”.  
However, the prior art of Keuleers teaches the above limitation(s) identically; [8, 23-28].  It also teaches (instant claim 8) the colorant or dye; [58]. At the time before the effective filing date of invention it would have been obvious to utilize the water-soluble pouch (a chamber made of water-soluble film) of Keuleers for “956” detergent composition with the motivation of being able to provide the detergent composition in unit dose form as provided by manufacturers and preferred by consumers with many advantages when needed in variety of applications.
Claims 2-3 and 11-12 correspond to claim 1 and 12-13 of “956” which are similar in scope.
Claims 5-7 and 15  correspond to claims 5-7 of “956” which are similar in scope.

This is a provisional nonstatutory double patenting rejection.

                                        Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.





Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./Examiner, Art Unit 1767
2022/05/04                                                            

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767